Citation Nr: 1448071	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  12-06 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a prostate disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Phillip Hatfield, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1961 to February 1983. 

This matter came before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in pertinent part, denied service connection for a prostate condition and a high prostate-specific antigen (PSA). The July 2010 rating decision also, in pertinent part, denied service connection for a heart murmur, a liver condition, anemia, and tinea cruris, claimed as excessive rash. The issues were perfected by the Veteran's February 2012 Substantive Appeal.

In addition, the Veteran submitted an August 2010 Substantive Appeal as to his claim for service connection for posttraumatic stress disorder (PTSD), denied by a February 2009 rating decision. However, after he perfected his appeal to the Board, in a December 2012 Decision Review Officer (DRO) decision, the claim, as well as the claim for service connection for anemia, was granted. 

In April 2014, the Board denied service connection for a heart murmur, a liver condition, and tinea cruris, claimed as excessive rash, and remanded the claim for service connection for a prostate disability, claimed as a prostate condition and a high PSA, for additional development. See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009); see also Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) (a claimant's identification of the benefit sought does not require any technical precision). The file has now been returned to the Board for further consideration of the only remaining issue on appeal, entitlement to service connection for a prostate disability.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014). 38 U.S.C.A. § 7107(a)(2) (West 2002).

For reasons explained below, the issue of entitlement to service connection for a prostate disability is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.

REMAND

The Veteran asserts that he has a prostate condition, manifested in part by high PSA, that is related to his military service as a result of herbicide exposure or, on a secondary basis, to post-service medications for service-connected disabilities. In addition to high PSA, his post-service VA treatment records reflect that he has been taking Terazosin, which may be used to treat symptoms of an enlarged prostate, since March 2012. Prostate hypertrophy is contemplated by the disability rating schedule. See 38 C.F.R. § 4.115b, Diagnostic Code 7527 (2013). Thus, the record suggests that the Veteran has a current prostate disability. 

As the Veteran is presumed to have been exposed to herbicides based upon his documented service in the Republic of Vietnam from May 1970 to May 1971 and is service-connected for disabilities that require medication, there is an indication that a current prostate disability may be related to service. The Board, in its prior remand, noted the aforementioned information and remanded the case for a VA medical opinion addressing whether the Veteran had a current prostate disability and, if so, whether it was related to service on a direct, presumptive, or secondary basis. See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The examiner, in May 2014, simply asserted that the Veteran had a history of elevated PSA, without diagnosis of cancer. Also, the Board, in its prior remand, directed the AMC to request from the Veteran any outstanding treatment or authorize VA to obtain same. The Veteran did not respond to an April 2014 letter from the AMC. The Board herein will provide the Veteran an additional opportunity to submit or identify any outstanding treatment records. The Board notes here that while the examiner reported that an in-person physical examination was conducted, it does not appear that clinical findings were recorded. Thus, an additional physical examination and further medical comment is required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014). Expedited handling is requested.)
 
1. The RO should ask the Veteran to identify the provider(s) of any additional treatment or evaluation for a prostate disability, records of which are not already associated with the claims file, and to provide any releases necessary for VA to secure identified private treatment records. The RO should obtain complete records of all pertinent treatment and evaluation (that are not already of record) from all sources identified by the Veteran. If any private records are not received, the Veteran should be so advised and reminded that ultimately it is his responsibility to ensure that such records are received.

2. After completion of the above, the RO should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the claimed prostate disability. It is imperative that the claims file be made available to the examiner for review in connection with the examination. The examiner should conduct a thorough prostate examination and determine if the Veteran has a prostate disability. In this regard, the examiner should specifically address the use of prescription medication, Terazosin, since March 2012, that may be used to treat an enlarged prostate. Any indicated evaluations, studies, and tests should be conducted and the findings reported in detail.

a) The examiner should clearly report whether there is a current prostate disability.

b) The examiner must opine as to whether it is at least as likely as not (a 50% or higher degree of probability) that any diagnosed prostate disability is proximately due to, or the result of, his service-connected disabilities, to include any medication taken to treat the same. The examiner should be informed that the Veteran is service connected for nephropathy, degenerative disc disease of the lumbar spine, PTSD and dysthymia, peripheral neuropathy, left herniorrhaphy, erectile dysfunction, anemia, and diabetes.

c) The examiner should then, as a clear and separate response, indicate whether it is at least as likely as not (a 50% or higher degree of probability) that any diagnosed prostate disability has been aggravated (made permanently worse beyond the natural progression of the disease) by his service-connected disabilities, to include any medication taken to treat the same. 

 d) The examiner should also opine as to whether it is at least as likely as not (a 50% or higher degree of probability), that any diagnosed prostate disability was incurred in service, specifically considering his in-service exposure to herbicides.

3. After completion of the above and any additional development the RO may deem necessary, the RO should review the expanded record and readjudicate the claim. The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond. The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 

handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).







